Citation Nr: 1048087	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  07-16 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for a right wrist disorder.

2.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1965 to March 1968.

This appeal comes before the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which 
denied the benefits sought on appeal.

The Veteran participated in a personal hearing before the RO in 
March 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to disposition of the 
Veteran's claims on appeal.  

The Veteran contends that he is entitled to service connection 
for a right wrist disorder and a skin disorder related to his 
active service.  Specifically, in written statements and in March 
2008 testimony before the RO, the Veteran has asserted that he 
injured his right wrist on two occasions in service.  The first 
injury reportedly occurred while he was in Vietnam in October 
1965 when he "jammed" it while running into a bunker with a 
number of other soldiers.  The second injury, described as 
hyperextension, reportedly occurred as a result of lifting a 100-
pound helium tank while the Veteran was stationed in Okinawa, 
Japan.  The Veteran also asserts that he currently suffers from a 
skin disorder that resulted from a severe sunburn he sustained in 
service after he passed out in the sun following excessive 
alcohol intake.  He testified that the sunburn resulted in 
blisters primarily located on his forearms, but also on his 
chest.  During his March 2008 personal hearing, the Veteran 
testified that he did not seek medical treatment for those 
conditions in service.  
Service treatment records show in-service treatment for a 
ganglion cyst on the Veteran's left wrist, but are negative for 
any complaints or clinical findings related to the right wrist or 
skin.  A January 1968 separation examination report shows a 
normal clinical evaluation and does not otherwise indicate 
complaints related to the right wrist or skin.  In March 1968, 
the Veteran reported that there had been no change in his medical 
condition since his January 1968 separation examination.

With regard to a right wrist disorder, the Veteran has testified 
that immediately following service, his wrist did not hurt him, 
as he worked in sales in a position that did not require manual 
labor.  His right wrist did not really bother him until around 
1996 or 1998 (reported as 10 to 12 years prior to the March 2008 
hearing), at which time a doctor attributed his right wrist 
symptoms to arthritis.  The Veteran testified that he was 
currently diagnosed with arthritis and indicated his symptoms 
include pain, swelling, numbness, and limitation of motion.  
Notably, the Veteran's service representative attested to 
objective evidence of swelling during the March 2008 hearing.

VA's duty to assist includes a duty to provide a medical 
examination or to obtain a medical opinion where it is deemed 
necessary to make a decision on the claims.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  In a claim 
for service connection, medical evidence that suggests a nexus 
but is too equivocal or lacking in specificity to support a 
decision on the merits still triggers the duty to assist if it 
indicates that the Veteran's condition may be associated with 
service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 
C.F.R. § 3.159(c)(4) presents a low threshold for the requirement 
that evidence indicates that the claimed disability may be 
associated with in-service injuries for the purposes of a VA 
examination).

The Board finds that, despite the lack of evidence showing in-
service treatment related to the right wrist, the Veteran is 
competent as a lay person to provide testimony regarding in-
service injury and manifestation of symptoms.  Washington v. 
Nicholson, 19 Vet. App. 362 (2005); Barr v. Nicholson, 21 Vet. 
App. 303 (Fed. Cir. 2007).  The Board also finds that the Veteran 
is competent to report that he has been told by his doctor that 
he has arthritis in his right wrist.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).
In light of the lay evidence indicating in-service injury and 
manifestation of symptoms, the Veteran's testimony regarding 
current symptoms and a current diagnosis, and the objective 
evidence of swelling noted during the March 2008 personal 
hearing, the Board finds that a remand for a VA etiological 
examination and opinion is necessary in order to fully and fairly 
assess the merits of the Veteran's claim.  38 C.F.R. § 
3.159(c)(4) (2010).

Additionally, remand is warranted in order to obtain any 
outstanding pertinent treatment records.  When a claimant brings 
the existence of pertinent medical records to VA's notice, VA has 
a duty to assist the Veteran in developing his claim by 
attempting to obtain the records.  Ivey v. Derwinski, 2 Vet. App. 
320 (1992); Jolley v. Derwinski, 1, Vet. App. 37 (1990).  The 
record shows that in his February 2006 application for 
compensation, the Veteran reported private medical care for his 
right wrist condition with Dr. James Orrell.  He has also 
testified that he sought treatment for his right wrist sometime 
around 1996 or 1998, and has received a diagnosis of arthritis.  
However, it does not appear that any efforts have been made to 
obtain private treatment records.  Therefore, efforts should be 
made by the RO to obtain any outstanding private treatment 
records related to treatment for a right wrist disorder. 

With regard to a skin disorder, the Veteran has testified that 
since the severe sunburn in service, he got sun poisoning very 
easily.  He used heavy sunscreen on his skin, but tried to stay 
out of the sun altogether.  He reported that his skin flared up a 
little bit, and then it looked like the pigment was gone.  He 
also experienced itching at times, and small, red bumps.  The 
Veteran testified that his doctor had not given a diagnosis for 
his claimed skin disorder, but had "tried two or three things" 
that had no affect on his condition.

In this case, the Veteran is competent as a lay person to provide 
testimony regarding in-service manifestation of observable 
symptoms related to his skin, and continuity of such symptoms.  
Layno v. Brown, 6 Vet. App. 465 (1994); Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005).  However, the Veteran has yet to 
establish existence of a current disability.  He has only 
provided testimony suggesting a susceptibility to severe sunburns 
and, according to his own testimony, he has not received a 
diagnosis related to a skin disorder.  Nevertheless, as the 
Veteran has reported receiving treatment for his claimed skin 
disorder from his family doctor, and as the Board is remanding 
the Veteran's other claim on appeal in order to obtain private 
treatment records from the same doctor, the Board finds that 
remand is also warranted for the Veteran's claim for service 
connection for a skin disorder, as it is possible that these 
private records will contain evidence pertinent to the Veteran's 
claimed skin disorder.

Accordingly, the case is REMANDED for the following action:

1.	 After obtaining the necessary 
authorization, obtain private treatment 
records from any provider identified by 
the Veteran, to include Dr. James Orrell.  
All reasonable attempts should be made to 
obtain such records and all attempts to 
secure the records must be documented in 
the claims folder.  If any records cannot 
be obtained after reasonable efforts have 
been made, issue a formal determination 
that such records do not exist or are 
unavailable.  Then, notify the Veteran and 
associate the notice in the record.  

2.	After the above development has been 
completed, schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any right wrist disorder.  The 
claims folder should be reviewed by the 
examiner and that review should be 
indicated in the examination report.  The 
rationale for all opinions should be 
provided.  Specifically, the examiner 
should provide the following information:

a.	Diagnose any current right wrist 
disability.

b.	Is it at least as likely as not (50 
percent or more probability) that any 
diagnosed right wrist disability is 
related to the Veteran's active 
service?  The examiner must consider 
the Veteran's statements regarding 
his in-service injuries to his right 
wrist.  Dalton v. Nicholson, 21 Vet. 
App. 23 (2007).  

3.	Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

